Citation Nr: 0403948	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fatigue, insomnia, memory loss and anger, to include as due 
to undiagnosed illness, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to March 
1993, including active service in Southwest Asia from August 
1990 to July 1991.  His claim comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Salt Lake City, Utah, Department of Veterans Affairs 
(VA) Regional Office (RO).  That decision found that the 
veteran failed to submit new and material evidence to reopen 
a claim of service connection for fatigue, insomnia, memory 
loss and anger, to include as due to undiagnosed illness.  

In a Supplemental Statement of the Case (SSOC) dated in May 
2003, the RO determined that the veteran did in fact submit 
new and material evidence and denied the claim on the merits 
following a de novo review of the record.  The issue before 
the Board, therefore, is whether the veteran has submitted 
new and material evidence to reopen this claim.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action as set forth in the 
SSOC.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim, the issue has been 
rephrased as noted on the title page.  

Service connection for a major depressive disorder was denied 
by the RO in January 2003.  The veteran submitted a notice of 
disagreement with this decision in February 2003 and a 
statement of the case was issued in March 2003.  However, he 
did not perfect an appeal of this claim and it is not 
properly on appeal before the Board.


FINDINGS OF FACT

1.  Service connection for fatigue, insomnia, memory loss and 
anger, to include as due to undiagnosed illness, was denied 
by the RO in a February 1998 rating decision.  The veteran 
did not appeal the decision.  

2.  The evidence received since the February 1998 rating 
decision was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for fatigue, insomnia, memory loss and 
anger, to include as due to undiagnosed illness, and raises a 
reasonable possibility of substantiating the claim. 

3.  The veteran's fatigue, insomnia, memory loss and anger 
have been attributed to a known clinical diagnosis of 
depression.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision, which denied service 
connection for fatigue, insomnia, memory loss and anger, to 
include as due to undiagnosed illness, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).

2.  The evidence received since the February 1998 rating 
decision, which denied service connection for fatigue, 
insomnia, memory loss and anger, to include as due to 
undiagnosed illness, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

3.  The veteran is not entitled to service connection for 
fatigue, insomnia, memory loss and anger, to include as due 
to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of a February 2002 RO letter.  Specifically, 
in the letter, the RO stated that in order to substantiate 
his claim for a disability that had been previously 
considered, he needed to show that a disease or injury 
resulting in disability was incurred in or aggravated by 
service.  The veteran was apprised of the VCAA and the need 
to submit evidence which would assist the RO in making its 
decision.    

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
February 2002 letter, the RO informed the veteran that it 
would assist in obtaining records and documents to support 
his claim, but noted that he was responsible for ensuring 
that these records were received by VA.  The RO stated that 
if there were records that the veteran wanted it to obtain, 
he should provide the complete name and address of the 
sources of the information and that it would make reasonable 
efforts to obtain it.  He was given a list of the types of 
evidence which could be helpful.  In the statement and 
supplemental statement of the case, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  It told him that as long as he adequately identified 
the records, that VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would obtain medical 
records from other health-care facilities as long as the 
veteran adequately identified the facilities, but noted that 
the veteran had the ultimate responsibility for obtaining 
those records.  The RO's notice predated the relevant rating 
decision and is in compliance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, copies of the veteran's service medical 
records had been already associated with the file based on 
his previous claim for compensation.  Since the submission of 
the current claim, the RO wrote to private health care 
providers to obtain the medical records that the veteran had 
identified.  The medical records from these sources have been 
obtained and are associated with the claims file.  The 
veteran has not stated that there are any additional records 
available that are relevant to his claim, and in fact has 
stated he has nothing else to submit to support his claim.  
Thus, the Board finds that the veteran has not identified any 
additional records that VA must obtain.  The veteran was also 
provided a VA examination in connection with his claim in 
November 2002.  

As the Board finds that the veteran has in fact submitted new 
and material evidence to reopen the claim and is addressing 
the claim on the merits, it must ensure that the VCAA duties 
have been met with regard to the claim on this basis.    The 
notice set forth in the February 2002 VCAA letter asked for 
new and material evidence but also indicated that he needed 
to submit evidence showing that his condition was incurred in 
service and had existed from service to the present time to 
support his claim.  Thus, the veteran was apprised of the 
evidence necessary to support his claim on the merits.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

Service medical records show that the veteran served in the 
Persian Gulf during Desert Storm.  His records contain no 
complaints, diagnosis or treatment of fatigue, insomnia, 
memory loss or anger.  His post-service November 1996 VA Gulf 
War Protocol examination shows complaints of fatigue, memory 
loss, insomnia and anger, but no relevant diagnosis despite 
examination and thorough diagnostic testing.  

In April 1997, the veteran submitted a claim for compensation 
for fatigue, insomnia memory loss or anger, including as due 
to undiagnosed illness.  Additional VA examination in July 
1997 revealed tension headaches.  An examiner concluded that 
the veteran suffered from stress-related symptoms, but there 
was no evidence that these symptoms were related to his 
military service.  

In February 1998, the RO denied service connection for 
fatigue, insomnia, memory loss or anger, including as due to 
undiagnosed illness.  It stated that the claim was denied 
because the disorder was not manifested in service or within 
a presumptive period to a compensable degree.  The RO 
informed the veteran of the denial by letter dated in March 
1998.  He did not appeal.

In January 2002, the veteran submitted a request to reopen 
his claim.  Additional relevant records submitted after the 
February 1998 denial include VA outpatient treatment records 
and examinations from the VA medical center (VAMC) in Salt 
Lake City, dated from June 2001 to March 2003; reports of VA 
examination dated in October and November 2002; a letter from 
Mark Baxter, M.D., as well as treatment records from Dr. 
Baxter, dated from March 2002 to February 2003; and a copy of 
a prescription for fluoxetine dated in February 2003.  

A report of VA neurological examination from Salt Lake VAMC 
dated in June 2001 reflects complaints of periods of 
depression, anger and paranoid tendencies.  The pertinent 
diagnosis was anxiety depressive reaction.  VA treatment 
records from Salt Lake City show that the veteran complained 
of fatigue and lack of sleeping in January 2002.  He was 
noted to have depression and anxiety and was given a 
prescription for amytriptyline for rest.  

The letter from Dr. Baxter shows that he had seen the veteran 
in his clinic initially in May 2002 for fatigue, muscle 
twitches, and other symptoms.  Dr. Baxter noted that he added 
Prozac to the veteran's other medication and this caused 
improvement in fatigue and tiredness.  Dr. Baxter planned on 
increasing the veteran's dosage to see if there would be more 
improvement.  His notes were consistent with this letter.  In 
February 2003, Dr. Baxter stated that the veteran had been 
diagnosed as having a major depressive disorder in May 2002.  
He also indicated that the veteran reported having these 
symptoms for years, even while on active duty.

A report of VA examination dated in October 2002 shows that 
the veteran was diagnosed as having a major depressive 
disorder.  A report of VA examination dated in November 2002 
evaluated the veteran for chronic fatigue symptoms.  The 
veteran reported sleeping trouble, fatigue, tiredness, and 
depression since his service in Saudi Arabia.  He reported 
that he currently worked full time, but had to nap frequently 
when he returned home from work, about two to three hours.  
He attributed this to his fatigue caused by undiagnosed 
illness.  His lack of energy and depression which had 
increased since service made him irritable and angry as well.  
The examiner made the assessment that the veteran clearly 
suffered from major depressive disorder with a history of 
symptoms suggestive of major depression.  The examiner stated 
that major depressive disorder would explain symptoms such as 
fatigue, insomnia, memory loss and anger.  It was noted that 
the symptoms coincided with the end of a long term 
relationship and had been largely untreated until this year.  
It was also noted that they had been treated with some 
success by Dr. Baxter, as noted in the record.  The VA 
examiner stated that this was further evidence that the 
symptoms were related to depression and could be diminished 
further through the increased treatment of his depression.  

VA outpatient treatment records dated from September 2002 to 
March 2003 show complaints of ongoing fatigue despite 
medication.  

III.  Legal Criteria

A.  New and material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  When determining whether a claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  


B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans. 38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case: there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

IV.  Analysis

At the time of the February 1998 rating decision, the 
evidence of record consisted of the service medical records, 
the VA Gulf War protocol examinations dated in 1996 and 1997, 
and the veteran's April 1997 application for compensation 
benefits.  The RO determined that the disorder was not 
manifested in service or within a presumptive period to a 
compensable degree.  The RO informed the veteran of the 
denial by letter dated in March 1998, and he did not appeal 
the decision within one year.  Thus, that decision is final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran has submitted new and material evidence to reopen 
the claim for service connection for fatigue, insomnia, 
memory loss and anger, to include as due to undiagnosed 
illness.  Specifically, he has brought forth competent 
evidence of current fatigue, insomnia, memory loss and anger, 
the lack of which was the basis for the denial at the time of 
the February 1998 rating decision.  

As to the claim on the merits, following a review of the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
fatigue, insomnia, memory loss and anger, to include as due 
to undiagnosed illness.  The veteran's various symptomatic 
complaints related to insomnia, fatigue, memory loss and 
anger have been attributed to a known, clinical diagnosis of 
depression and major depressive disorder.  The VA examiner 
made this assessment following a review of the entire record 
and an examination of the veteran.  He explained how his 
assessment was consistent with Dr. Baxter's findings and the 
noted improvement in the veteran's fatigue level as recorded 
by Dr. Baxter in his statement.  Although the veteran 
subsequently reported no real improvement in his symptoms 
with the medications prescribed, the medical opinion is of 
greater probative weight than the veteran's subsequent 
complaints.  The subsequent complaints are less credible 
evidence than the earlier comments that the veteran enjoyed 
improvement of his sleep habits and fatigue with medication.  

The veteran's belief that he has an undiagnosed illness 
characterized by fatigue, memory loss, insomnia and anger is 
of less probative value than the medical evidence that has 
attributed his symptoms to a known clinical diagnosis.  While 
he is competent to describe the symptoms that he experienced, 
his statements are in fact without significant probative 
value in regard to the issue at hand, as he  has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Thus, the veteran's personal belief that he has a current 
disability, fatigue, insomnia, memory loss and anger due to 
undiagnosed illness, and that a relationship exists between 
the disability, first manifested years after service, and 
service, cannot serve to prove that the claimed disability 
was incurred in or aggravated by service.  The probative 
medical evidence is against his theory.  While Dr. Baxter 
recorded the veteran's history of experiencing certain 
symptoms during service, this statement does not demonstrate 
that based upon his medical expertise, Dr. Baxter found any 
disability manifested by fatigue, insomnia, memory loss, or 
anger relating back to service and does not provide a basis 
to allow the claim.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, the service medical records do not substantiate the 
history reported by the veteran.  There is no competent 
medical evidence of record relating any disability manifested 
by fatigue, insomnia, memory loss, or anger to the veteran's 
active service.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  

Moreover, as there is a recognized clinical diagnosis for the 
veteran's condition, i.e., a major depressive disorder, it is 
not, by definition, a manifestation of undiagnosed illness.  
Accordingly, to the extent that the claim is for undiagnosed 
illness, it is one as to which there is no legal entitlement.  
Cf. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003); 
see Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  

In deciding these claims, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans. 38 U.S.C.A. §§ 1117, 
1118 (West 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  These 
changes became effective on March 1, 2002.  Among other 
things, these changes revised the term "chronic disability" 
to "qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include not 
only an undiagnosed illness, but also a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms. 38 U.S.C.A. § 
1117(a)(2)(B) (West 1991 & Supp. 2002).  

Even under these new criteria, the veteran's claim for 
service connection must fail.  There are simply no objective 
indicators of medically unexplained chronic multisymptom 
illness.  As noted above, the veteran's claimed disorders 
have not been attributed by examiners to a medically 
unexplained chronic multisymptom illness, such as chronic 
fatigue syndrome or fibromyalgia.  On the contrary, the VA 
examiner who specifically addressed the particular 
constellation of symptoms at issue has determined, based on 
the veteran's assertions and a review of the record, there 
are no unexplained symptoms, and that the symptoms are due to 
depression or a  major depressive disorder.  Therefore, the 
Board finds that, even under the revised language of 38 
U.S.C.A. §§ 1117 and 1118, the veteran's claim for service 
connection due to an undiagnosed illness must be denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for fatigue, insomnia, memory loss and 
anger, to include as due to undiagnosed illness, is reopened.

Service connection for fatigue, insomnia, memory loss and 
anger, to include as due to undiagnosed illness, is denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



